COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Kelsey and Senior Judge Bumgardner
Argued at Chesapeake, Virginia


BRUCE IVAN FUTRELL
                                                               MEMORANDUM OPINION* BY
v.     Record No. 0207-06-1                                   JUDGE ROBERT J. HUMPHREYS
                                                                    MARCH 13, 2007
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                Bruce H. Kushner, Judge

                 Robert L. Wegman for appellant.

                 Jonathan M. Larcomb, Assistant Attorney General (Robert F.
                 McDonnell, Attorney General, on brief), for appellee.


       Bruce Ivan Futrell (“Futrell”) appeals his conviction of attempted rape, in violation of

Code §§ 18.2-611 and 18.2-26,2 arguing that the evidence was insufficient to support his



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           Code § 18.2-61 states that,

                 If any person has sexual intercourse with a complaining witness,
                 whether or not his or her spouse, or causes a complaining witness,
                 whether or not his or her spouse, to engage in sexual intercourse
                 with any other person and such act is accomplished (i) against the
                 complaining witness’s will, by force, threat or intimidation of or
                 against the complaining witness or another person; or (ii) through
                 the use of the complaining witness’s mental incapacity or physical
                 helplessness; or (iii) with a child under age 13 as the victim, he or
                 she shall be guilty of rape.
       2
           Code § 18.2-26 states, in pertinent part:

                 Every person who attempts to commit an offense which is a
                 noncapital felony shall be punished as follows:
conviction.3 Specifically, Futrell argues that he lacked “the requisite specific intent to commit

the act” and that “no direct ineffectual act was done towards its commission.” For the following

reasons, we disagree.

       When a defendant challenges the sufficiency of the evidence to sustain his convictions,

“it is the appellate court’s duty to examine the evidence that tends to support the convictions and

to permit the convictions to stand unless they are plainly wrong or without evidentiary support.”

Commonwealth v. Jenkins, 255 Va. 516, 520, 499 S.E.2d 263, 265 (1998) (citing Code

§ 8.01-680)). Moreover, “[i]f there is evidence to support the convictions, the reviewing court is

not permitted to substitute its own judgment, even if its opinion might differ from the

conclusions reached by the finder of fact at the trial.” Id.

       “Attempted rape includes the intent to engage in sexual intercourse, and some direct, yet

ineffectual, act toward its consummation.” Fortune v. Commonwealth, 14 Va. App. 225, 228,

416 S.E.2d 25, 27 (1992) (citing Chittum v. Commonwealth, 211 Va. 12, 15, 174 S.E.2d 779,

781 (1970)).

                                              A. Intent

       A fact finder can infer specific intent to commit rape when intent follows naturally from

the conduct proven. Id. (citing Green v. Commonwealth, 223 Va. 706, 711, 292 S.E.2d 605,

608-09 (1982)). In other words, “[w]here the conduct of the accused, under conditions and

circumstances described, points with reasonable certainty to a specific intent to commit rape,

intent is established.” Id. (citing Green, 223 Va. at 711, 292 S.E.2d at 608-09).



               (1) If the felony attempted is punishable by a maximum
               punishment of life imprisonment or a term of years in excess of
               twenty years, an attempt thereat shall be punishable as a Class 4
               felony.
       3
        Futrell was also indicted for attempted robbery; however, the trial court found him
found him not guilty of that offense.
                                              -2-
       In many cases, the conduct is such that intent is easily inferred. Id. at 228-29, 416 S.E.2d

at 27. For example, in Green, 223 Va. at 711, 292 S.E.2d at 608, the defendant shoved the

victim on a bed, covered her head with a bedspread, unzipped her dress, ripped off her bra, threw

her to the floor, climbed on top of her, pulled his pants down, and then fled as someone

appeared. In Chittum, 211 Va. at 16, 174 S.E.2d at 780, the defendant forced the victim to drive

with him to an unpaved road early in the morning, got in the front seat with her, held her by the

arm, pointed a cocked pistol at her, ordered her to lie down, and then while he was unzipping his

pants, she escaped. And, in Granberry v. Commonwealth, 184 Va. 674, 676, 36 S.E.2d 547, 547

(1946), the defendant forcibly took the victim to an unoccupied lot, told her to lie down, pulled

up her dress, and took off her pants.

       In other cases, “intent has been less obvious.” Fortune, 14 Va. App. at 229, 416 S.E.2d at

27 (citing Ingram v. Commonwealth, 192 Va. 794, 802, 66 S.E.2d 846, 847 (1951) (where the

victim, alone in her house, answered a knock on the door, the defendant lunged toward her,

grabbed her neck, and began choking her, the evidence was sufficient to infer intent to commit

rape)). In any event, the fact finder “is often allowed broad latitude in determining the specific

intent of the actor.” Id. (citing Ridley v. Commonwealth, 219 Va. 834, 837, 252 S.E.2d 313, 314

(1979)).

       Here, Futrell encountered Daniels at a 7-11, and he told her that she was a “very pretty

girl.” Hours later, he encountered Daniels again as she was on her way to a friend’s house.

Futrell asked for a cigarette. Daniels gave him one, and continued walking in the direction of her

friend’s house. She then heard Futrell ask if she could “do him a favor.” Daniels believed that

Futrell was asking for a “sexual favor,” and she told him that she did not “do favors for people

[she didn’t] know.” Daniels attempted to walk away, but Futrell jumped on her back, and pulled

her to the ground.


                                                -3-
       Daniels landed face first on the ground. Futrell flipped her over, got on top of her, and

started to pull down her pants. He pulled her pants down to about “mid-hip,” and Daniels tried

to pull them back up. While lying on top of Daniels, Futrell asked her for money. Daniels threw

the money behind her head, in hopes that Futrell would get off of her to retrieve the money.

Instead, Futrell forced her down again, and Daniels managed to escape.

       During oral argument, Futrell’s counsel argued that Futrell could have pulled Daniels’

pants down in an attempt to steal Daniels’ pants, or in an attempt to keep Daniels from running

away. And because there are other reasonable explanations for his actions, Futrell argues that

the evidence was insufficient to prove the requisite intent. However, viewing the facts in the

light most favorable to the Commonwealth as the party which prevailed below, see

Commonwealth v. Hudson, 265 Va. 505, 514, 578 S.E.2d 781, 786 (2003), we hold that a

reasonable fact finder could find that by asking Daniels for “a favor,” forcing her to the ground

from behind, and attempting to remove her pants, Futrell was preparing to have non-consensual

sexual intercourse with Daniels. See Fortune, 14 Va. App. at 229, 416 S.E.2d at 27-28

(“Common to these cases is evidence of conduct consistent with preparation for sexual

intercourse: shoving a victim onto a bed, telling a victim to lie down, removing or attempting to

remove a victim’s outer clothing or underclothing, often while the defendant is removing or

loosening his own clothing.”). Thus, we hold that the trial court did not err in finding that Futrell

possessed the requisite intent to commit rape.

                                           B. Overt Act

       The Commonwealth must prove an overt act for an attempted offense “because without

it, there is too much uncertainty as to the accused’s actual intent.” Tharrington v.

Commonwealth, 2 Va. App. 491, 494, 346 S.E.2d 337, 339 (1986). And, “where intent has been




                                                 -4-
shown, any slight act done in furtherance of this intent will constitute an attempt.” Fortune, 14
Va. App. at 229, 416 S.E.2d at 28.

       In this case, because the Commonwealth proved that Futrell had the requisite intent, only

a slight act in furtherance of the crime was required. Here, Futrell pushed Daniels to the ground

and attempted to remove her pants. Moreover, after Daniels threw the money behind her head,

Futrell did not get off of her. Instead he remained on top of her, and continued to force her to the

ground. We hold that a reasonable fact finder could find these actions to be overt acts in

furtherance of the commission of a rape. Accordingly, we hold that the trial court did not err in

finding that Futrell committed an overt act in furtherance of rape.

                                          CONCLUSION

       Because the evidence was sufficient to support both the finding of the requisite intent and

a finding that Futrell committed an overt act in furtherance of the crime, we hold that the trial

court did not err in convicting Futrell of attempted rape, in violation of Code §§ 18.2-61 and

18.2-26. Accordingly, we affirm the conviction.

                                                                                     Affirmed.




                                                -5-